89 F.3d 846
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Paul J. PEIFFER;  Katherine J. Peiffer;  Robert J. Skirving;Melissa T. Skirving;  Michael E. Stewart,Plaintiffs-Appellants,v.Albin W. NORBLAD;  Richard D. Barber;  James McLaughlin;Theodore R. Kulongoski;  Kerry Barnett;  KimballL. Wallis;  Willie Bose;  Oregon StateBar, Defendants-Appellees.
No. 95-35851.
United States Court of Appeals, Ninth Circuit.
Submitted April 22, 1996.*Decided April 29, 1996.

Before:  HALL, THOMPSON and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Paul Peiffer and others appeal pro se the district court's summary judgment in favor of Washington County, Oregon Deputy Sheriffs Willie Bose and Theodore Evans and others in Peiffer's 42 U.S.C. § 1983 action alleging that the plaintiffs were arrested without a warrant or probable cause.


3
Peiffer contends that the district judge should have recused himself because he is a member of the Oregon State Bar Association, a named defendant.  "The fact that a plaintiff sues a bar association does not require recusal of judges who are members of that bar association."  DeNardo v. Municipality of Anchorage, 974 F.2d 1200, 1201 (9th Cir.1992), cert. denied, 113 S.Ct. 1351 (1993).   The district judge's failure to recuse himself from this case did not constitute an abuse of discretion.   See id.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3